Citation Nr: 1602263	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  14-19 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for sleep apnea.

2.  Whether new and material evidence has been received to reopen a claim of service connection for hypertension.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability.

4.  Entitlement to service connection for a left knee disability.

5.  Entitlement to a rating in excess of 10 percent for postoperative lumbar disc disease.

6.  Entitlement to an effective date prior to December 8, 2006, for the award of service connection for postoperative lumbar disc disease.

7.  Entitlement to a rating in excess of 10 percent for left leg.radiculopathy. 
8.  Entitlement to an effective date prior to December 8, 2006, for the award of service connection for left leg radiculopathy.


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1983 to July 1991, with additional service in the National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2009 and October 2010 rating decisions by the Montgomery, Alabama Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran's prior representative, a private attorney, withdrew representation in a September 2014 written statement (pursuant to a written request from the Veteran for revocation of his power of attorney in April 2014).  The record does not contain any current executed form (either a VA Form 21-22 or a VA Form 21-22a) appointing a valid representative in these matters, and the Board proceeds with the understanding that he is appearing pro se.

The issues of whether new and material evidence has been received to reopen claims of service connection for sleep apnea, hypertension, and a psychiatric disability; service connection for a left knee disability; and seeking increased ratings for postoperative lumbar disc disease and left leg radiculopathy are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.




FINDINGS OF FACT

1.  A June 2008 rating decision: (1) granted service connection for postoperative lumbar disc disease, rated 10 percent, effective December 8, 2006; and (2) granted service connection for left leg radiculopathy, rated 10 percent, effective December 8, 2006.  The Veteran did not perfect a timely appeal of this decision, and it became final.

2.  In March 2010, the Veteran filed "freestanding" claims for an effective date prior to December 8, 2006 for the awards of service connection for residuals of surgery for lumbar disc disease and for radiculopathy of the left leg.


CONCLUSIONS OF LAW

1.  An effective date prior to December 8, 2006, for the award of service connection for residuals of surgery for lumbar disc disease, is not warranted.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

2.  An effective date prior to December 8, 2006, for the award of service connection for radiculopathy of the left leg, is not warranted.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2015); Rudd v. Nicholson, 20 Vet. App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, the notice provisions of the VCAA do not apply in matters where the law, and not the evidence, is dispositive.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  As will be discussed in greater detail below, the critical facts of this case are not in dispute; the law is dispositive.  Consequently, the VCAA does not apply to this appeal of the matters regarding an earlier effective date for the awards of service connection for residuals of surgery for lumbar disc disease and for left leg radiculopathy, and further discussion of compliance with the VCAA is not required.  The Veteran was advised of governing provisions in the law, and has had opportunity to respond.

Legal Criteria, Factual Background, and Analysis

The Veteran alleges that he should be granted an effective date of August 3, 2003 (the date of an injury during National Guard service) for the awards of service connection for residuals of surgery for lumbar disc disease and for radiculopathy of the left leg.

A June 2008 rating decision: (1) granted service connection for residuals of surgery for lumbar disc disease and assigned a 10 percent rating, effective December 8, 2006; and (2) granted service connection for radiculopathy of the left leg and assigned a 10 percent rating, effective December 8, 2006.  In September 2008, the Veteran filed a notice of disagreement with regard to the effective date assigned for these two awards.  However, following the issuance of an August 2009 statement of the case, he did not timely perfect an appeal of the effective date assigned for either award.  Therefore, the June 2008 rating decision became final (to include with regard to the effective date assigned for both awards).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.302, 20.1103.

In March 2010, after the June 2008 rating decision became final, the Veteran filed claims for an effective date prior to December 8, 2006 for the awards of service connection for residuals of surgery for lumbar disc disease and for radiculopathy of the left leg.  [These March 2010 claims were submitted on a VA Form 9, but the RO notified him in an April 2010 letter that this VA Form 9 could not be construed as a valid substantive appeal because it was not a timely response to either the June 2008 rating decision or the August 2009 statement of the case, and would instead be construed as a new claim for each benefit addressed.]
In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), the United States Court of Appeals for Veterans Claims (Court) held that once a rating decision that establishes an effective date for an award becomes final, an earlier effective date can only be established by a request for a revision of that decision based on clear and unmistakable error (CUE).  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court found that there is no valid freestanding claim for an earlier effective date.  The Court held that if a freestanding claim for an earlier effective date is raised, an appeal in the matter should be dismissed.

In his March 2010 claims, the Veteran did not allege CUE in the June 2008 rating decision with regard to the effective date assigned for postoperative lumbar disc disease and for left leg radiculopathy (not is CUE in those determinations evident).  He merely stated that he wanted an earlier effective date (of August 3, 2003) for the awards of service connection for both of these disabilities because the injury during his National Guard service which caused those disabilities occurred on August 3, 2003.  A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 95(1995); Russell v. Principi, 3 Vet. App. 310, 313(1992).

The RO developed the March 2010 claims as "freestanding" claims for an earlier effective date for the awards of service connection for residuals of surgery for lumbar disc disease and for radiculopathy of the left leg, and in the October 2010 rating decision on appeal denied o an effective date prior to December 8, 2006 for each disability.  That adjudication was inappropriate and should not have been conducted as a matter of law.  As noted above, no "freestanding" earlier effective date claim may be raised at any time, and any made must be dismissed as invalid.  See Rudd, 20 Vet. App. 296 at 299 (2006).


ORDER

The appeal seeking an effective date prior to December 8, 2006, for the award of service connection for postoperative lumbar disc disease, is dismissed.
The appeal seeking an effective date prior to December 8, 2006, for the award of service connection for left leg radiculopathy is dismissed.


REMAND

In a May 2010 written statement, the Veteran requested a hearing before a Decision Review Officer (DRO) at the RO ("I wish an in person hearing").  Thereafter, in his August 2011 notice of disagreement, he requested "that an appointment date be arranged for me to meet with the DRO" who is assigned to his case.  In an October 2011 written statement, he again requested "a date to meet with the DRO."

There is no evidence in the record to indicate that the Veteran was ever scheduled for the requested hearing before a DRO, and he is entitled to such hearing.  [On his May 2014 VA Form 9, he indicated that he did not want a Board hearing, but he has not at any time withdrawn his prior request for a DRO hearing.]

Accordingly, the case is REMANDED for the following:

The AOJ should schedule the Veteran for a hearing before a DRO at the RO addressing the issues of: whether new and material evidence has been received to reopen claims of service connection for (1) sleep apnea (2) hypertension (3) a psychiatric disability;  (4)  entitlement to service connection for a left knee disability; and entitlement to a ratings in excess of 10 percent, each,  for (5) postoperative lumbar disc disease; and (6) left leg radiculopathy.  The Veteran should be notified by letter of the date, time, and place of that hearing.  Those issues should thereafter be processed in accordance with established appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


